Citation Nr: 0916215	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the RO 
which granted service connection for peripheral neuropathy of 
the right and left lower extremities secondary to diabetes 
mellitus, and assigned thereto 10 percent disability 
evaluations for each extremity; effective from June 30, 2006, 
the date of receipt of the Veteran original claim of service 
connection.  38 C.F.R. § 3.400(b)(2).  A hearing at the RO 
was held in January 2008.  A videoconference hearing before 
the undersigned acting member of the Board was held in 
February 2009.  


FINDING OF FACT

Since service connection was established, the Veteran's 
peripheral neuropathy of the right and left lower extremity 
have been manifested by symptoms most compatible with 
moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation to 20 
percent and no higher, for peripheral neuropathy of the right 
lower extremity associated with diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).  

2.  The criteria for an initial increased evaluation to 20 
percent and no higher, for peripheral neuropathy of the left 
lower extremity associated with diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Prior to initial adjudication of the claims herein, a letter 
dated in July 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra; Dingess, 
supra.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claims for service connection.  

The Veteran's service treatment records and all VA and 
available private medical records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and testified at a 
personal hearing before the undersigned in February 2009.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  

The Veteran contends that his peripheral neuropathy of both 
lower extremities is more severe than is reflected in the 10 
percent evaluations currently assigned for each extremity.  
The Veteran testified that he has pain and swelling in his 
feet when standing for more than 25 minutes, and a burning 
sensation when resting his feet.  The Veteran asserted that 
his private doctor and the physician who examined him for the 
VA in August 2007 characterized his peripheral neuropathy as 
moderate.  

When examined by VA in August 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
reported a history of occasional numbness and tingling in his 
feet, particularly at the end of the day.  Examination of the 
lower extremities revealed dystrophic nails, normal skin, and 
no hair growth on his feet.  There was some peripheral edema 
and good dorsalis pedis pulses but no posterior tibial 
pulses.  There was decreased light and sharp touch sensation 
below the sock line and vibratory sensation was absent in 
both feet.  EMG and nerve conduction velocity studies 
revealed moderate peripheral neuropathy in both lower 
extremities, which the examiner opined was most likely 
diabetic in nature.  The diagnoses included diabetic 
peripheral neuropathy of the lower extremities.  

The evidentiary record includes numerous private medical 
records showing treatment for various maladies, including 
diabetes mellitus and secondary peripheral neuropathy of the 
lower extremities from 2002 to 2008.  The records included a 
letter from a private podiatric surgeon, dated in June 2008, 
to the effect that the Veteran was being treated for moderate 
peripheral neuropathy of the lower extremities.  

The Veteran's bilateral diabetic peripheral neuropathy is 
currently evaluated under the diagnostic criteria set forth 
at Diagnostic Code (DC) 8520 for incomplete paralysis of the 
sciatic nerve.  A 10 percent evaluation may be assigned for 
mild incomplete paralysis.  Incomplete paralysis with 
moderate and moderately severe symptomatology warrants a 20 
percent and a 40 percent evaluation, respectively.  
Incomplete paralysis with severe symptomatology with marked 
muscular atrophy may warrant a 60 percent evaluation.  
Finally, an 80 percent evaluation may be assigned for 
complete paralysis, where the evidence shows that the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520 (2008).  

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2008).  When the impairment is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a (2008).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  

In the instant case, the Veteran testified that his diabetic 
peripheral neuropathy of the lower extremities had worsened, 
manifested by increased pain and swelling in his feet when 
standing for more than a short time.  He also reported that 
he stumbles occasionally due to a perceived weakness in his 
lower extremities, and that he has to rest at least once an 
hour to relieve the burning sensation and swelling in his 
feet.  Although the clinical findings on VA examination in 
August 2008 revealed primarily only a sensory disturbance in 
both feet, the Veteran's testimony concerning his altered 
gait, the diagnostic findings from the August 2008 EMG/NCV 
test, and the VA and private doctor's assessments of the 
severity of the Veteran's peripheral neuropathy, suggests 
that the overall disability picture is one which more nearly 
approximates the criteria for moderate impairment.  
Accordingly, the Board finds that an increased rating to 20 
percent, and no higher, for peripheral neuropathy of the 
right and left lower extremities is warranted.  

Finally, the Veteran has been assigned ratings for his 
peripheral neuropathy of the right and left lower extremity 
based on the clinical and diagnostic findings demonstrated on 
examinations during the pendency of his appeal.  The evidence 
does not show, however, that his disabilities have been more 
or less disabling than reflected in the evaluations assigned 
for each disability at anytime during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Specifically, at 
no time since the initial grant of service connection has the 
Veteran's peripheral neuropathy of the right or left lower 
extremity been manifested by incomplete paralysis with 
moderately severe symptomatology.


ORDER

An increased evaluation to 20 percent, and no greater, for 
peripheral neuropathy of the right lower extremity is 
granted, subject to VA laws and regulation concerning payment 
of monetary benefits.  

An increased evaluation to 20 percent, and no greater, for 
peripheral neuropathy of the left lower extremity is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


